Vinje, J.
It will be seen from the stipulation of facts that the borrowing of the money in question did not violate the constitutional limit of indebtedness, which limit is five per cent, of the value of the taxable property as determined by the last assessment for state and county purposes. Sec. 3, art. XI, Const. Neither did it run counter "to the provisions of sec. 925 — 142a, Stats., limiting the amount of tax to be raised in a municipality in any one year to not to exceed three and one-half per cent, of the assessed valuation of that year. But it would violate the provisions of sec. 7, ch. 14, of the city charter (ch. 27, Laws 1889) that reads: “The common council may borrow money to pay the ordinary expenses of the city, not exceeding twenty per cent, of the tax levy for the same purpose the preceding year,” if this money was borrowed for “ordinary expenses.” So the question arises, Was the money borrowed for ordinary expenses? It is of course the duty of a city to maintain suitable streets for the use of the public, and in later times and in cities of considerable size the paving of streets is common and expensive. Indeed, it may equal all the other expenses combined. Owing to this fact, and that, at least as to any street that is paved, it is not annually recurring, but recurs only at long intervals, it cannot be said to be an ordinary expense but a special one. This is emphasized by the long, complex statutory provisions that are made for meeting such expenses. This was the view expressed by the trial court, and we think it is the correct one. Except as limited by charter, statutory, or constitutional provisions a'city may borrow money for all lawful municipal purposes; that is, for the purpose of discharging the duties imposed upon it directly or by implication by its charter and for which it can raise money by taxation. 19 *608Ruling- Case Law, 779 et seq. The paving of streets is such a purpose, and express power to tax for such purpose is given by statute. The defendants contend that under the implied powers of a city as defined in Mills v. Gleason, 11 Wis. 470; Gilman v. Milwaukee, 61 Wis. 588, 21 N. W. 640; Ellinwood, v. Reedsburg, 91 Wis. 131, 64 N. W. 885; Oconto City W. S. Co. v. Oconto, 105 Wis. 76, 80 N. W. 1113; State ex rel. Elliott v. Kelly, 154 Wis. 482, 143 N. W. 153; and Milwaukee v. Raulf, 164 Wis. 172, 159 N. W. 819, the borrowing would be justified. We prefer to rest it upon the express power given cities to raise money by taxation for street paving. •
By the Court. — Judgment affirmed.